Case 1:20-cv-01801-FB-PK Document 37 Filed 10/21/20 Page 1 of 3 PageID #: 719


DAVE LAW PC
—————————————————————————————————
26 Court Street                 516-782-1614
Suite 1212               ritadaveesq@gmail.com
Brooklyn, New York 11242
RITA DAVE, ESQ.                                                                       JABBAR COLLINS
                                                                                         (Paralegal)
                                                October 21, 2020
By ECF
Honorable Frederic Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:       Ellis v. McGinnis, et. al., 20 CV 1801 (FB) (PK)

Dear Judge Block:

       I represent Gregory Ellis, the Plaintiff in this civil action. I submit this letter in response to
Defendants Leonard Joblove and Linda Breen’s October 19, 2020, letter requesting a pre-motion
conference to discuss their anticipated Fed.R.Civ.P. 12 (b) motion to dismiss our Second Amended
Complaint (“SAC”) (ECF Doc. #30).

                                         Factual Background

         Gregory Ellis spent 25-years in prison on a 1995 Brooklyn murder conviction. In 2001, six-
years into his sentence, he brought a federal habeas corpus petition in this Court arguing the sole
identifying witness against him —a parolee named Richard Rivera— committed perjury during
Ellis’ trial. Ellis v. McGinnis, 00 CV 3246 (FB). Two prosecutors from the Brooklyn District
Attorney’s Office —Defendants Joblove and Breen— opposed Ellis’ habeas petition. They swore
to Your Honor that Rivera had not committed perjury, was cooperative throughout Ellis’ trial,
testified voluntarily, and was not given immunity or any other consideration for testifying. To
bolster those claims, they submitted state court records —sworn affidavits, memorandums, and
briefs— echoing those representations. Your Honor credited the defendants’ claims and relying on
that state record, denied Ellis’ habeas petition. Your Honor specifically found Rivera had been
cooperative throughout Ellis’ trial, had not committed perjury, and had not received immunity. See
e.g. Ellis v. McGinnis, 2001 WL 726983, *5-6 (E.D.N.Y. June 28, 2001) (Block, J.) (Ellis “has not
submitted any affidavits or other supporting evidence to show that Rivera did in fact offer false
testimony at his trial[,]” and “there is nothing in the record to suggest that the government was
aware that Rivera was offering perjured testimony.”)

          It turns out that Joblove and Breen were lying all along. The new documentary evidence
attached to our SAC —including an undisclosed material witness warrant the trial prosecutor used
in locking Rivera up as a prisoner in a Queens hotel room— shows Rivera actually refused to
testify the morning he was scheduled to take the stand at Ellis’ first trial —ending in mistrial— and
the trial prosecutor secretly coerced him into testifying by incarcerating him. SAC ¶ 8 (b) - (g).
The prosecutor then had Rivera perjuriously testify he was not receiving any benefit in exchange
for testifying when, in truth, Rivera’s freedom from custody was contingent upon him testifying.
SAC ¶ 8 (h) - (i), (n). At Ellis’ second trial where he was convicted, Rivera repeated all of the false

                                                   1
Case 1:20-cv-01801-FB-PK Document 37 Filed 10/21/20 Page 2 of 3 PageID #: 720


testimony from the first trial, lied about the coercion, and was again falsely presented as a
voluntarily witness who had not received any consideration for his testimony.

        Defendants Joblove and Breen hid all of this from Your Honor during Ellis’ habeas
proceeding. SAC ¶¶ 150-171. They intentionally manufactured a host of false court records
painting Rivera as a voluntary witness who had not received any consideration, submitted them to
this Court, and made materially misleading representations to Your Honor. Their deception, inter
alia, precluded Your Honor from considering Rivera’s perjury at both of ELLIS’ trials as Your
Honor was required to do when deciding Ellis’ perjury claim. Ortega v. Duncan, 333 F.3d at 107
(relying on pre-2001 authority to conclude that when ruling on a perjury issue, “the court must
weigh all the evidence of perjury before it[]”) (emphasis added). Unlike garden-variety fraud
between litigants, Joblove and Breen’s fraud was aimed at the Court and part of an intentional
scheme to deceive, after deceiving each level of the New York State court system. SAC ¶¶
127-171. This government attorney-sponsored, multi-leveled scheme to deceive, spanning over 19-
years, is a rare textbook example of fraud on the court, and far more egregious than the deception
deemed actionable in the leading case in this area. See e.g. Hazel-Atlas Glass Co. v. Hartford-
Empire Co., 322 U.S. 238, 245-46 (1944) (setting aside a twelve-year old judgment upon discovery
of a “deliberately planned and carefully executed scheme to defraud not only the Patent Office but
[a] Circuit Court of Appeals”); Leber–Krebs, Inc. v. Capitol Records, 779 F.2d 895, 898 (2d Cir.
1985) (attorney’s deception of district court was fraud on the court under Hazel-Atlas Glass Co, and
that fraud doctrine “has always been characterized by flexibility which enables it to meet new
situations which demand equitable intervention[.]”); Demjanjuk v. Petrovsky, 10 F.3d 338, 354 (6th
Cir. 1993) (prosecutorial misconduct during habeas corpus proceeding constituted fraud on the
court). Yet Joblove and Breen now attempt to escape any level of accountability for their conduct
by advancing several meritless arguments in hopes of having this lawsuit dismissed.

I.     Defendants’ Claim That Their Conduct Does Not Constitute Fraud On The Court

        In the Second Circuit, an attorney’s deliberate misrepresentations to the court may qualify
as fraud on the court under Hazel-Atlas Glass Co., supra. See e.g. Leber–Krebs, Inc. v. Capitol
Records, 779 F.2d 895, 898 (2d Cir. 1985) (attorney’s deception of district court); King v. First Am.
Investigations, Inc., 287 F.3d 91, 95 (2d Cir. 2002) (“[F]raud perpetrated by officers of
the court so that the judicial machinery cannot perform in the usual manner its impartial task of
adjudging cases”) (emphasis added); E. Fin. Corp. v. JSC Alchevsk Iron & Steel Works, 258 F.R.D.
76, 85 (S.D.N.Y. 2008) (Patterson, J.) (under Hazel-Atlas, “[w]hen an attorney misrepresents or
omits material facts to the court … his conduct may constitute a fraud on the court”) (citation
omitted). Considering this authority and that as prosecutors Joblove and Breen had a “special duty”
not to mislead the court, United States v. Salameh, 152 F.3d 88, 133 (2d Cir. 1998), their conduct
during Ellis’ habeas action was fraud on the court. Defendants ignore this entire body of case law
and instead cite inapplicable cases that did not involve attorney-sponsored deception aimed at a
court. See Gleason v. Jandrucko, 860 F.2d 556 (2d Cir. 1988) (civil defendant’s nondisclosure and
deception of a plaintiff during discovery); LinkCo, Inc. v. Akikusa, 615 F.Supp.2d 130, 137
(S.D.N.Y. 2009) (Scheindlin, J.) (“[N]o allegation of attorney collaboration or involvement in the
[civil defendant’s] alleged fraudulent scheme” to deceive the court).

        Likewise, defendants ignore our detailed showing that their deception was intentional.
SAC ¶¶ 128-132, 154. Indeed, when Joblove and Breen submitted their habeas opposition to this
Court they certified they conducted a reasonable inquiry and that their factual assertions were
warranted, see Fed.R.Civ.P. 11 (McKinney’s 2000), and they were obligated to ensure those
representations were truthful. See Su v. Filion, 335 F.3d 119, 127 (2d Cir. 2003) (prosecutor’s
obligation to present truthful evidence is “fundamental”); SAC, p. 41 n. 14.

                                                 2
Case 1:20-cv-01801-FB-PK Document 37 Filed 10/21/20 Page 3 of 3 PageID #: 721


        Finally, a Hazel-Atlas Glass Co. fraud on the court claim does not require a showing of
materiality. Id. at 246–47. Nevertheless, our complaint shows how Joblove and Breen’s deception
was in fact material and corrupted the entire habeas adjudicative process in Ellis’ case. SAC ¶ 171.

II.    This Lawsuit Is The Only Avenue Ellis Has To Have
       His Fraud On The Federal Court Claim Adjudicated

        Defendants’ argument that Ellis should raise his fraud on the court claim in a new CPL §
440 motion or a second or successive habeas petition is legally baseless. A state court has no
jurisdiction to adjudicate fraud on a federal court, SAC ¶¶ 175-176, and a fraud on the court claim
is not cognizable in a petition for a writ of habeas corpus, much less a second or successive one.
SAC ¶ 226, p. 62 n. 21. Nor is Ellis’ fraud on the court claim cognizable on a Fed.R.Civ.P. 60 (b)
motion as defendants successfully concealed their fraud during the one-year period when such a
motion was available. SAC ¶¶ 205-207, 227-228. Our inclusion of Rivera’s affidavit with our
SAC does not alter that result. We included Rivera’s affidavit with our complaint primarily to show
the plausibility of our allegations regarding Rivera, SAC ¶ 13, and Ellis can win judgment in his
favor here without any reference to Rivera’s affidavit.

III.   Ellis Correctly Chose To Proceed By Way Of An Independent Action

        Notwithstanding defendants’ claims to the contrary, Ellis has the right to raise his fraud on
the court claim by an independent action, and to name new defendants who were not parties to the
original habeas action. See SAC p. 2 n. 1; Purdue Pharma L.P. v. Kentucky, 704 F.3d 208, 216 n. 7
(2d Cir. 2013) (“Plaintiffs, as masters of their complaint, are always free to choose the statutory
provisions under which they will bring their claims”); Cherry v. New York City Dep't of Correction,
2016 WL 6205797, at n. 1 (E.D.N.Y. Oct. 24, 2016) (Cogan, J.) (“[I]ndependent action to challenge
judgment can name additional or different parties”) (citation omitted); 11 Wright & Miller Fed.
Prac. & Proc. Civ. § 2868 (3d ed. April 2020 Update) (“[A]dditional persons can be named as
parties.”) Defendants totally ignore this authority and the unavailability of the Fed.R.Civ.P. 60 (b)
motion they fault Ellis for not making. SAC ¶¶ 205-207, 227-228.

IV-V. Heck/Preiser Cannot Bar This Lawsuit, And Declaratory Relief Is Proper

        Heck v. Humphrey, 512 U.S. 477 (1994) and Preiser v. Rodriguez, 411 U.S. 475 (1973)
govern §1983 actions, not actions under the Court’s inherent powers or independent actions. SAC
¶ 234. Further, (1) in light of Joblove and Breen’s misconduct, they are equitably estopped from
raising the Heck/Preiser issue and/or have waived the issue, Kramer v. Vill. of N. Fond du Lac, 384
F.3d 856, 863 (7th Cir. 2004); (2) having defeated Ellis’ CPL § 440 motion in state court by arguing
the material witness warrant issue was insufficient to require vacatur of Ellis’ conviction,
defendants are both judicially and collaterally estopped from now changing their position and
arguing that a judgment based on the same facts would invalidate Ellis’ conviction. Alexsam, Inc.
v. MasterCard Int'l Inc., 2020 WL 3286785, at *4 (E.D.N.Y. June 17, 2020) (Glasser, J.); and (3)
judgment in this action would not violate Heck as the state court has already concluded the
existence and non-disclosure of the material witness warrant issue did not violate ELLIS’
constitutional rights or require invalidation his conviction. ECF Doc. # 36, Exhibit 2, pp. 8-9.

        Finally, a declaratory judgment is proper as it would determine Joblove’s future duties and
obligations to correct the state court record in the reopened habeas action sought by this lawsuit.

                                                              Respectfully submitted,
                                                              /s/ Rita Dave
cc:    Counsel of Record (via ECF)                            Rita Dave
                                                 3
